Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 1 of 7

s e

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OKLAHOMA

United States of America,
Plaintiff,

VS. Case Number: 17-CR-94-GKF

JOSE RAWDON TRUJILLO,
Defendant.

PETITION TO ENTER PLEA OF GUILTY
AND ORDER ENTERING PLEA
(Federal Rules of Criminal Procedure, Rules 10 and 11)

The defendant represents to the Court:

My full true name is: Jose Rawdon Trujillo . lam _44 years of age. I have gone to school up to and
including | : GED. . I request that all proceedings against me be in my true name.

8 earning mu q pr ings agal y €

I am represented by an attorney; his/her name is:___ Scott A. Graham

I received a copy of theIndictmentinformation [Circle the appropriate title.] before being called upon to plead.

I read theIndictmenPinformation [Circle the appropriate title.] and have discussed it with my attorney. I fully understand
every charge made against me.

] told my attorney all the facts and circumstances known to me about the charges made against me in the
Mnformation [Circle the appropriate title.]._ I believe that my attorney is fully informed on all such matters.

My attorney has counseled and advised me on the nature of each charge, on all lesser included charges, and on all
possible defenses that I might have in this case.

WAIVER OF CONSTITUTIONAL RIGHTS

I know that I have the right to plead "NOT GUILTY" to any offense charged against me. IfI plead "NOT GUILTY,”
I know the Constitution guarantees me:

(a) the right to a speedy and public trial by a jury;
(b) at that trial, and at all stages of the proceedings, the right to the assistance of an attorney;

(c) the right to see and hear all witnesses called to testify against me, and the right to cross-examine those
witnesses;
(d) the right to use the power and process of the Court to compel the production of any evidence, including the

attendance of any witnesses in my favor; and
(e) the right not to be compelled to incriminate myself by taking the witness stand; and, if I do not take the
witness stand, no inference of guilt may be drawn from such failure.

In regard to my right to a jury trial, I know that I am the only person that can waive, that is, give up, that right. I also
fully understand that if J have trial by a jury, I have the right of the assistance of an attorney; also the right to confront and
cross-examine witnesses against me; and the right not to be compelled to incriminate myself. Furthermore, I understand that
to convict me, all twelve (12) jury members would have to agree that Jam "GUILTY.”

Petition to Enter Plea of Guilty and Order Entering Plea 1 CR-05 (8/12)
Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 2 of 7

s

I know that, if I plead "GUILTY,” I am thereby waiving my right to a trial, and that there will be no further trial of
any kind, either before a Court or jury, and further, | realize that the Court may impose the same punishment as if I had
pleaded "NOT GUILTY,” stood trial, and been convicted by a jury.

J further understand that my waiver of Sixth Amendment rights to a jury is a waiver of trial by jury in all respects,
both as to guilt or innocence and as to sentencing, and I consent that all matters in these proceedings be determined by the
Court in accordance with Rule 23 of the Federal Rules of Criminal Procedure.

PLEA OF GUILTY

I know that, if] plead "GUILTY,” the Court will ask me questions about the offense(s) to which I have pleaded, and
since J will be answering these questions under oath, on the record, and in the presence of my attorney, that my answers may
later be used against me in a prosecution for perjury or false statement.

I know that the Court must be satisfied that there is a factual basis for a plea of "GUILTY" before my plea can be
accepted. I represent to the Court that I did the following act(s) in connection with the charge(s) made against me in Count(s)
One through Nine: [NOTE: Defendant must set out in detail what (s)he did. If more space is needed, add a separate

page.]

From about April 24, 2017 through August 8, 2017, | knowingly used my cellular telephone to make threats to the Tulsa
County Sheriff’s Office, the United States Marshals Service, the Akdar Shrine, the United States Court Clerk’s Office, and
the Mayes County Sheriff's Office. I told an employee of the Tulsa County Sheriff's Office that I was going to blow the
Sheriff’s Office up like 9/11, and cut the throats and cut off the heads of the any officer who comes to me. J also said I was
going to kill a Sheriffs Office employee and his or her parents because J knew where they lived. ] further threatened to place
a bomb at the Sheriff’s Office.I threatened to killan employee of the United States Marshals Service by destroying the Federal
Courthouse at 333 West Fourth Street in Tulsa, Oklahoma, by means of an explosive. I threatened to kill employees of the

Akdar Shrine by stating I might cut them from ear to ear and gut them, and by destroying their office building at 2808 South
Sheridan Road in Tulsa, Oklahoma, by means of an explosive. I threatened to kill employees of the United States Courthouse

Clerk’s Office by saying the United States Federal Courthouse at 333 West 4" Street in Tulsa, Oklahoma, was about to go

up in flames. Further, I threatened to kill employees of the Mayes County Sheriff's Office by destroving their office building

in Pryor, Oklahoma, by means of an explosive. I admit that the messages and threats I sent using my cellular telephone were

transmitted in interstate commerce and a ert DS at On aro a wire seni she te messages ea’

treats +fle Messageg And theenhs were Sent in to 4le Northern Pistectof
In deciding to enter my plea of guilty, I rely upon the following advice from my attorney. [NOTE: Listanyandyg

advice or recommendations by your attorney upon which you rely in entering your plea of guilty.]

 
  
 

My attorney has reviewed the charge, discovery, and applicable law with me. We have discussed _ possible defensé3“a

pretrial motions, as well as the sentencing guidelines. My attorney has provided me with the Government’s written plea offer.
Lunderstand that the decision to enter a plea of guilty (with or without a plea agreement) or proceed to trial is mine to make.

[also inform the Court that I am not relying, in entering my plea(s) of Guilty, on any representation from my attorney
or from the Government or any other source that has not been revealed to the Court and made a part of this record.

By pleading guilty, I understand that I waive, that is, give up, all pretrial motions, and cannot assert any such motions
before the Court or on appeal after pleading guilty.

[also understand that a conditional plea pursuant to Rules of Criminal Procedure, Rule 1 1(a)(2) can only be entered
WITH THE APPROVAL OF THE COURT, and the GOVERNMENT reserving IN WRITING the right, on appeal from the
judgment, to review of any adverse determination of any pretrial motions. The writing must be presented in open court and
made part of the record.

I know that the Court will not permit anyone to plead "GUILTY" who maintains (s)he is innocent and, with that in
mind, and because I am "GUILTY" and do not believe I am innocent, I wish to plead “GUILTY,” respectfully request the
Court to accept my plea of "GUILTY,” and to have the Clerk enter my plea of "GUILTY," as follows:

Petition to Enter Plea of Guilty and Order Entering Plea 2 CR-05 (8/12)
Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 3 of 7

:

provided below. Ifthe Indictment/Information charges a single offense, a defendant who wishes to plead "GUILTY"
should write in the below space "GUILTY as charged in the Indictment/Information.” If more than one offense is
charged, defendant should write in the space below "GUILTY as charged in Count(s) »” "NOT GUILTY
as charged in Count(s) -”|

“GUILTY” as charged in Counts 1-9 of the Indictment.
MINIMUM SENTENCE AND MANDATORY MINIMUM SENTENCE

I have been informed and understand that a plea of guilty may subject me to a minimum sentence of prison and/or
fine. In addition, my attorney has informed me that Count N/A_ will subject me to a statutory mandatory minimum sentence
of N/A_ years.

MAXIMUM SENTENCE REQUIRED UNDER LAW

My attorney informed me that the plea of "GUILTY" could subject me to a maximum punishment, which, as provided

by law, is 5 years imprisonment and/or a fine of not more than $250,000 as to each Counts 1, 5. and 8, and 10 years
imprisonment and/or a fine of $250,000 as to each Counts 2, 3, 4, 6, 7, and 9. My attorney has further advised me that if the

offense(s) to which I plead "GUILTY" occurred on or after January 1, 1985, the maximum fine is the largest of:

(a) The amount specified in law defining the offense

(b) Double the gross pecuniary gain derived by a defendant from the offense

(c) Double the pecuniary loss caused by the offense to another person

(d) Individual Defendant Other Defendant
Any Felony; Misdemeanor resulting in death $250,000 $500,000
Other Misdemeanor punishable by more than six months $100,000 $200,000

My attorney has also advised me that a Special Monetary Assessment in the amount of $100 will be assessed per
count if the offense(s) occurred on or after November 12, 1984. Additionally, my attorney has informed me that if the Court
determines that the defendant is not indigent, the Court shall impose an additional Special Monetary Assessment in the
amount of $5,000, pursuant to 18 U.S.C. § 3014(a).

Further, my attorney has advised me that if the offense(s) to which I plead "GUILTY" occurred after December 31,
1982, and the offense(s) charge violation(s) of any statute found under Title 18 of the United States Code or certain
subsections of the Federal Aviation Act (Title 49 U.S.C. 1472), that Title 18 U.S.C. et seq. authorizes a court to sentence a
defendant to pay restitution in addition to, or in lieu of, any other penalty permitted by law, to any victim(s) of the offense(s).

In addition, I understand that if] am sentenced to prison, a term of supervised release of not more than three (3) years

per Count may/must be imposed. If the term of supervised release is revoked, an additional term of imprisonment and
supervised release may be imposed at each revocation.

IMMIGRATION CONSEQUENCES OF PLEA

If I am not a citizen of the United States, I understand that my plea of guilty in this case may subject me to deportation
and/or removal from the United States. [NOTE: If applicable, insert “My attorney has specifically advised me of the
following immigration consequences of my plea of guilty: If Iam imprisoned, I will be deported upon completion of
my sentence of imprisonment. If I am not imprisoned, I will be deported immediately.”]

Not applicable.

PLEA AGREEMENT

My plea of "GUILTY"(is)(is not) [Circle the appropriate response] the result of a plea agreement entered into
between the government attorney, my attorney, and me.

Since my plea of "GUILTY" is the result of a plea agreement, I hereby state that the terms of said agreement are as

Petition to Enter Plea of Guilty and Order Entering Plea 3 CR-05 (8/12)
Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 4 of 7

follows:
See Plea Agreement.

I fully understand that the Court is not bound by the terms of the plea agreement, and may accept or reject said
agreement. If the Court rejects the agreement, I also understand that the Court will give me the opportunity to withdraw my
plea of "GUILTY.”

I believe that my attorney has done all that anyone could do to counsel and assist me, AND I AM SATISFIED WITH
THE ADVICE AND HELP (S)HE HAS GIVEN ME.

STATE OF MIND

My mind is clear. I am not under the influence of alcohol or drugs, and I am not under a doctor's care. The only
drugs, medicine or pills that I took within the past seven (7) days are: [NOTE: If none, so state.]

None Te nvega Once per mort: Last sta ten, end of Marv,

I have never been confined in any institution for the treatment of mental illness. I have never been adjudicated
mentally incompetent. No psychiatrist, physician or psychologist has ever found me to be mentally ill. I know of no reason
why my mental competence at the time of the commission of the alleged offense(s), or at the present time, should be
questioned. [NOTE: If there are any exceptions to the above statement, explain here.]

 

See Sealed Medical Evaluations at Dkt. Nos. 25, 33, 36, and 41. See also, Minutes of Competency Hearing at Dkt. No. 44.

 

I offer my plea of "GUILTY" freely and voluntarily, and further state that my plea of "GUILTY" is not the result of
any force or threats against me, or of any promises made to me other than those noted in this petition. J further offer my plea
of "GUILTY" with full understanding of all the matters set forth in the{adictment?nformation [Circle the appropriate title.]
and in this petition, and in the certificate of my attorney which is attached to this petition.

SENTENCING

I have been advised by counsel that I will be sentenced pursuant to the advisory sentencing guidelines procedure
established by Title 18 U.S.C. §3553 et seq. I understand that sentencing is a matter left exclusively in the province of the
Court; and I understand that the sentence imposed by the Court may be within the guideline table range provided by law or,
for good cause stated, the Court may depart therefrom after all relevant facts and circumstances of my case have been
considered by the Court, or the Court may impose a non-guideline sentence.

I further understand that the Court may impose a term of Supervised Release that will run after any term of
confinement that might be imposed.

Further, I understand that probation is not available as a sentencing alternative to the Court in most cases under the
advisory sentencing guidelines and that, whenever probation is permissible under the advisory sentencing guidelines, it is
exclusively within the Court's province to grant or deny probation.

If ] am currently on supervised release, probation or parole in this or any other Court, I know that by pleading
"GUILTY" here, my probation, supervised release or parole may be revoked, and I may be required to serve time in that case
which may be consecutive, that is, in addition to any sentence imposed on me in this case.

I declare that no officer or agent of any branch of government (Federal, State, or local) has promised, suggested or
predicted that I will receive a lighter sentence, or probation, or any other form of lenience, if I plead "GUILTY” except as
follows:

[NOTE: Insert any promises or concessions made to the defendant or to his/her attorney. If the plea of "GUILTY"
is the result of a plea agreement, refer to paragraph of this petition.]

No exceptions.

Ifanyone else, including my attorney, made such a promise, suggestion, or prediction, except as noted in the previous

Petition to Enter Plea of Guilty and Order Entering Plea 4 CR-05 (8/12)
Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 5 of 7

sentence, | know that (s)he had no authority to do so.

I know that the sentence I will receive is solely a matter within the control of the Judge. I hope to receive lenience,
but I am prepared to accept any punishment permitted by law which the Court sees fit to impose. However, I respectfully
request the Court to consider, in mitigation of punishment, that I have voluntarily entered a plea of "GUILTY.”

I have been advised and do understand that, subject to my waiver of my appellate and post-conviction rights contained
in my written plea agreement, ] have the right of appeal of any sentence imposed by the Court to the Tenth Circuit Court of

Appeals. Also, I understand that any appeal must be filed no more than fourteen (14) days from date of the judgment.

I waive the reading of the(fadictmenDIn formation [Circle the appropriate title.] in open Court, and | request the
Court to enter my plea of "GUILTY" as set forth in this petition.

I] swear that I have read, understood, and discussed with my attorney, each and every part of this Petition to Enter Plea
of Guilty, and that the answers which appear in every part of this petition are true and correct.

Signed and sworn to by me in open court, in the presence of my attorney, this 3 day of July 20.19 _.

Quw Bia

Jose Rawdon Trujillo, Defendant

bin

Deputy + f Me

Subscribed and sworn to before me this 3% day of July, 2019.

  

Petition to Enter Plea of Guilty and Order Entering Plea 5 CR-05 (8/12)
Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 6 of 7

CERTIFICATE OF COUNSEL

The undersigned, as attorney and counselor for the defendant Jose Rawdon Trujillo , hereby certifies:

(1)

(2)

(3)

(4)

(5)

(6)

(7)

I have read and fully explained to the defendant the allegation(s) contained in the(indictmenDInformation
[Circle the appropriate title.] in this case.

To the best of my knowledge and belief, the statements, representations and declarations made by the
defendant in the foregoing petition are in all respects accurate and true.

[have further explained to my client the provisions of advisory guideline sentencing as established by Title
18 U.S.C. 3553 et seq. Although I have discussed with my client the maximum sentence imposed for the
offense for which (s)he is charged, I have not promised, suggested or predicted a possible sentence. I have
specifically advised my client that sentencing is left solely within the province of the Court.

My client fully understands that, for good cause shown, the Court may depart from the advisory guideline
range or impose a non-guideline sentence and, further, that probation is not available as a sentencing
alternative in most cases under advisory guideline sentencing. Also, my client fully understands that,
whenever probation is a permissible sentencing alternative, it is exclusively within the Court's discretion to
grant or deny probation.

The plea of "GUILTY" offered by the defendant accords with my understanding of the facts (s)he related
to me and is consistent with my advice to the defendant.

In my opinion, the defendant's waiver of reading of tnC{ndiemenDinformation [Circle the appropriate
title.] in open court as provided in Rule 10 is voluntarily and understandingly made, and I recommend to

the Court that the waiver be accepted by the Court.

In my opinion, the plea of "GUILTY" offered by the defendant in the petition is voluntarily and
understandingly made. I recommend that the Court accept the plea of "GUILTY.”

I have made no predictions or promises to the defendant concerning any sentence the Court may award,
except as noted in the space below:

Ihave advised the defendant of his advisory sentencing guidelines range.

I further represent to the Court that the defendant's plea of "GUILTY "Gis)(is not) [Circle the appropriate
response.] the result of a plea agreement. The terms of the agreement are set out in the petition, and I have
informed the defendant that the Court is not bound by the terms of the agreement, and that if the Court rejects
the agreement, the Court will give him/her the opportunity to withdraw his/her plea of "GUILTY.”

Signed by me in open court in the presence of the defendant above-named and after full discussion of the contents
of this certificate with the defendant, this 3" day of July, 2019.

Attorney for Jose Rawdon Trujillo

Petition to Enter Plea of Guilty and Order Entering Plea 6 CR-05 (8/12)
Case 4:17-cr-00094-GKF Document 50 Filed in USDC ND/OK on 07/03/19 Page 7 of 7

rc

ORDER

I find that the plea of "GUILTY" was made by the defendant freely, voluntarily, and because (s)he is "GUILTY" as
charged, and not out of ignorance, fear, inadvertence, or coercion, and with full understanding of its consequences. I further
find that the defendant has admitted the essential elements of the crime(s) charged, that there is a factual basis for the pleas(s)
of "GUILTY,” and that the defendant is mentally competent.

IT IS THEREFORE ORDERED that the defendant's plea(s) of "GUILTY" is accepted and entered as prayed for in
the petition and as recommended in the certificate of his/her attorney.

GREGORKK. L —_

UNITED STATES DISTRICT JUDGE

Done in open court this 3 day of July, 20.19.

 

Petition to Enter Plea of Guilty and Order Entering Plea 7 CR-05 (8/12)
